Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 01/29/2021 is duly acknowledged.
Claims 1-18 (originally filed) have been canceled by applicant’s current claim amendments.
Claims 19-34 have been newly presented, and are pending in this application for examination on their merits.
Priority
	This application has been filed as a CON of US non-provisional application 16/271,577 (filed on 02/08/2019, now  US 10,668,114), which is a CON of 16/042,939 (filed on 07/23/2018, now US 10,293,005), which is a CIP of parent application 15/939,066 (filed on 03/28/2018, now US 10,195,236), which is a CON of PCT/US17/28133 (filed on 04/18/2017) claiming ultimate priority from a US provisional application 62/324,762 filed on 04/19/2016.
Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

05/14/21 was not granted in the decision of 10/20/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 05/14/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 34 (newly presented) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 34 (New) is directed to “A pharmaceutical composition, wherein the pharmaceutical composition comprises: 
at least one strain of Roseomonas mucosa, wherein the at least one strain of Roseomonas mucosa is viable and present in an amount sufficient for reducing growth of Staphylococcus aureus on skin of a subject in need thereof, wherein said strain of Roseomonas mucosa comprises a nucleic acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, and wherein the at least one strain of Roseomonas mucosa is lyophilized.”
Instant claim 34 is directed to a product in the form of a pharmaceutical composition comprising at least one bacterial species of Roseomonas mucosa (having SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3) as an therapeutic agent intended for “reducing growth of Staphylococcus aureus on skin of a subject in need thereof” (i.e. intended use encompassing a method of treatment/use), wherein the claim as presented does not recite if the pharmaceutical composition comprising said bacterial species/strains (which are viable bacterial cells) has been formulated in a topical dosage form (as recited in instant claim 19), or formulated for topical administration per se.  Thus, the BRI of claim 34 encompasses any type of administration to the subject in need (i.e. subject having infection or infective load of Staphylococcus aureus on skin) that may include parenteral such as intravenous, intramuscular, intrathecal, subcutaneous, or oral, nasal, inhalation, vaginal, rectal, or transdermal, etc.. just to name a few.  
It is noted that instant disclosure of record (as per parent specification of 16/042,939; see Examples 3-6 and 9, in particular) only pertains to TOPICAL administration for treatment of atopic dermatitis, and/or associated reduction in Staphylococcus aureus on the skin of a subject in need thereof.  No evidence has been provided by applicants on record that any and all types of administration routes of the strains of said viable R. mucosa bacteria will be therapeutically effective (i.e. in “an amount sufficient for”) irrespective of the administration routes employed.
Roseomonas mucosa bacterium (i.e. strains and/or isolates thereof having SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3) for reducing growth of Staphylococcus aureus on skin in a subject in need thereof, as currently intended in the product invention as claimed by the applicants.  In fact, to an artisan in the clinical art, Roseomonas mucosa strains (though known to be part of skin microbiota) have been found to be opportunistic pathogens, and their administration into a subject (for example, via intravenous, or other systemic parenteral routes, or on skin lesions and/or lacerations) might lead to serious clinical issues, including sepsis or bacteremia in treated subjects, for instance in subjects that may be immune compromised (see disclosure from Romano-Bertrand et al, 2016, applicant’s IDS dated 05/04/2020, citation No. 093; see Abstract and section “Discussion”, in particular; and also disclosure from Kim et al, 2016, applicant’s IDS dated 05/04/2020, citation No. 044; abstract and introduction in particular), and therefore, other than topical formulations (as shown to be effective by applicants in Examples 4-6), and/or topical dosage forms (as recited in the instant claim 19), the other formulations and/or administration routes may not be clinically recommended because of toxicity and/or opportune pathogenicity of such bacterial strains (which may normally be non-pathogenic as part of the skin microbiota in an otherwise immunologically healthy subject or individual).  In brief, the prior art lacks sufficient guidance with regards to the pharmaceutical composition for reducing growth of S. aureus on skin of a subject in need thereof for any type of administration of the composition that employs strains/isolates of Roseomonas mucosa having SEQ ID NOs 1-3, in order to prepare/use the composition to its full scope as currently recited in claim 34.
 as a whole in light of the above discussed facts, applicants are not in possession of the entire scope of the pharmaceutical composition that is intended for reducing growth of S. aureus on skin of the subject in need using the pharmaceutical composition as currently recited in instant claim 34. The current disclosure and/or guidance provided by applicants on record is lacking for such examples, and therefore, appropriate correction is required.
Applicants are advised to appropriately amend claim 34 to incorporate the limitations, for example, “wherein the pharmaceutical composition is formulated for topical administration” (see parent specification of 16/042,939, page 2, line 8, for instance) in order to obviate the 112-first WD rejection of record.
Prior Art Rejections
	Instant claims 19-34 appear to be free of patent eligibility issues under 101, as well as free of prior art issues.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 19-34 (as newly presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 5 of U.S. Patent No. 10,195,236 B2 (issued on 02/05/2019 to same inventors and assignee, from original parent application 15/939,066). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to a pharmaceutical product composition that uses (albeit for the intended purpose of topical treatment of atopic dermatitis in S. aureus burden on skin lesions in such subjects; see disclosure of Ryu et al, 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular) the same active biological agent/component in the form of strain(s) of Roseomonas mucosa obtained from “a subject that does not have atopic dermatitis” (the same isolates that have now been characterized for their distinguishing nucleic acid sequence features as SEQ ID NOs. 1-3 per applicant’s disclosure in Example 8; see parent specification 16/042,939), and the formulations in the same topical dosage forms have been fully disclosed in the issued patent and/or parent application 15/939,066. Therefore an ODP rejection of instant claims is deemed proper.
2.	Claims 19-34 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 4 of U.S. Patent No. 10,206,957 (issued on 02/19/2019 to same inventors and assignee, from US application 16/014,971). Although the claims at issue are not identical, they are not patentably distinct from each other because, though the issued claims are directed to a method of use (i.e. method for topical treatment of atopic dermatitis, AD; that is also normally associated with S. aureus burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular), it also employs the same product composition with the same active biological agent/components in the form of strain(s) of Roseomonas mucosa obtained from “a subject that does not have atopic dermatitis” (the same isolates that have now been characterized for their nucleic acid sequence features as SEQ ID NOs. 1-3 per applicant’s disclosure in Example 8; see parent specification 16/042,939), and can be formulated in the same topical dosage forms (that are fully disclosed in the issued patent and 
3.	Claims 19-34 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,293,005 issued on 05/21/2019 to same inventors and assignee, from CIP application 16/042,939). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1 is also directed to a product composition that uses (for the same purpose of topical treatment of atopic dermatitis in a subject in need; that is also normally associated with S. aureus burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular) the same active biological agent/components in the form of strain(s) of Roseomonas mucosa obtained from “a subject that does not have atopic dermatitis” (and having the same strain with the nucleic acid sequence features as SEQ ID NOs. 1-3), and can also be formulated in the same topical dosage forms (that are fully disclosed in the issued patent and parent application 15/939,066). Therefore an ODP rejection of instant claims is deemed proper.
4.	Claims 19-34 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of US patent 10,500,238 (issued on Dec. 10th, 2019 to same inventors and assignee, from US application 16/271,552, filed on 02/08/2019).  Although the claims at issue are not identical, they are not patentably distinct from each other because, though the issued claims are directed to a method of use (i.e. method for topical treatment of atopic dermatitis; that is also normally associated with S. aureus burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular), it also uses the same Roseomonas mucosa (the same isolates that have now been characterized for their nucleic acid sequence features as SEQ ID NOs. 1-3 per applicant’s disclosure in Example 8; see parent specification 16/042,939), and can be formulated in the same topical dosage forms (that are fully disclosed in the issued patent and the parent application 15/939,066). Therefore an ODP rejection of instant claims is deemed proper.
5.	Claims 19-34 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of US patent 10,668,114 (issued on June 2nd, 2020, from parent US application 16/271,577 filed on 02/08/2019 by the same inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim 1 in the issued patent ‘114, though directed to a KIT, also employs same product composition using the same active biological agent/components (albeit for the purpose of treating atopic dermatitis in a subject in need; that is also normally associated with S. aureus burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular) in the form of strain(s) of Roseomonas mucosa (the same isolates that have been characterized for their nucleic acid sequence features as SEQ ID NOs. 1-3 per applicant’s disclosure in Example 8; see the parent specification 16/042,939), and can be formulated in the same topical dosage forms (that are fully disclosed in the parent applications). The instant application has been filed as a CON of 16/271,577, and since the scope of the two sets of claims are clearly co-extensive, an ODP rejection of instant claims is deemed proper.
6.	Claims 19-34 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of US patent 10,946,048 (issued on March 16th 2021, from US Application No. 16/288,630 filed on 02/28/2019 by same inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim 1 in the issued US patent ‘048 is also directed to a product composition (in the form of a KIT) that employs the same active biological agent/components in the form of bacterial strains of Roseomonas mucosa (that were obtained from healthy donor subject that did not have atopic dermatitis, which have now been characterized for their nucleic acid sequence identifiers per instant disclosure, Example 8, in particular), albeit for the intended purpose of treating atopic dermatitis in subject in need (that is also normally known to be associated with S. aureus infection/burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular), wherein the carrier and the topical dosage forms have been fully disclosed in the parent application 15/939,066.  Since, the two sets of claims are clearly co-extensive in scope, an ODP rejection is deemed proper.
7.	Claims 19-34 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of US patent 10,980,846 (issued on April 20th, 2021, from US Application No. 16/522,357 filed on 07/25/2019 by same inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1 in the patent ‘846, though directed to a method of use, also employs the same product composition comprising the same active biological agent/components in the form of bacterial strains of Roseomonas mucosa (that were obtained from skin of healthy donor subject that did not have atopic dermatitis, which have now been characterized for their nucleic acid sequence identifiers per instant disclosure, example 8, in particular, as having SEQ ID NOs. 1-3 in the instant claims) for the same intended purpose S. aureus on skin of a subject in need thereof, wherein the carrier as well as the topical dosage forms have been fully disclosed in the parent application 15/939,066.  Since, the claims are clearly co-extensive in scope, an ODP rejection is deemed proper.
8.	Claims 19-34 (as presented) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of US patent 10,946,049 (issued on March 16th, 2021, from US Application No. 16/522,333 filed on 07/25/2019 by the same inventors and assignee).  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1 is also directed to a pharmaceutical product composition that employs the same active biological agent/components in the form of bacterial strains of Roseomonas mucosa (that were obtained from skin of healthy donor subject that did not have atopic dermatitis, which have now been characterized for their nucleic acid sequence identifiers per parent disclosure, 16/042,939, example 8, in particular) for the same intended purpose of reducing growth of S. aureus on skin of a subject in need, wherein the carrier as well as the topical dosage forms have been fully disclosed in the parent application 15/939,066.  Since, the claims are clearly co-extensive in scope, an ODP rejection is deemed proper.
9.	Claims 19-34 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,653,727 (issued on May 19, 2020, from US application 16/522,379 filed on 07/25/2019 by same inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is also directed to a pharmaceutical product composition that employs the same active biological agent/components in the form of bacterial strains of Roseomonas mucosa (having SEQ ID Nos. 1-3 as their nucleic acid sequence identifiers per albeit for the intended purpose of treating atopic dermatitis, AD (that is also normally known to be associated with S. aureus infection/burden on skin lesions in subjects with AD; see disclosure of Ryu et al 2014; IDS dated 02/18/2021, NPL citation No. 007; entire section 2 on pages 8754-8755, in particular) in a subject in need, wherein the carrier as well as the topical dosage forms have been fully disclosed in the parent application 15/939,066.  Since, the claims are clearly co-extensive in scope, an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657